Citation Nr: 0621202	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  04-37 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).

2. Entitlement to an effective date earlier than November 21, 
2002, for the grant of an initial rating for PTSD.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Paul L. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from June 1966 until April 
1968.  He veteran was awarded the Bronze Star Medal with V 
Device.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Cleveland, 
Ohio.

The Board notes that the veteran's October 2004 substantive 
appeal is not specific as to which claim or claims listed on 
the Statement of the Case he wanted to appeal.  Even though 
the substantive appeal is not specific, the Board finds that, 
resolving all doubt in the veteran's favor, the veteran 
intended to appeal the earlier effective date claim.  
38 U.S.C.A. § 5107(b) (West 2002).  Therefore, the Board 
finds that this claim is currently on appeal and is addressed 
in the REMAND section below.

The Board notes that the veteran has also submitted a claim 
for individual unempoyability in October 2004.  The RO sent 
the veteran a VCAA notice letter in December 2004 and the 
veteran responded in June 2005 with a statement in support of 
his claim that listed his previous employers.  The RO has not 
taken further action regarding this claim.  This matter has 
not been developed for appellate consideration at this time.  
Thus, the Board refers this issue back to the RO for 
appropriate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The VCAA also provides that 
VA shall notify the claimant of any information, and any 
medical or lay evidence not previously provided to VA which 
is necessary to substantiate the claim and whether VA or the 
claimant is expected to obtain any such evidence.  See 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2005); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Charles v. Principi, 16 Vet. App. 
370 (2002).

The Board has reviewed the claims file and finds that, with 
respect to the veteran's PTSD claim, further development is 
required in order to fulfill VA's obligations under the VCAA.  
Specifically, there appears to be outstanding treatment 
reports from the VA Medical Center in Cincinnati, Ohio.  
Indeed, the November 2005 Supplemental Statement of the Case 
discusses two VA treatment records not contained in the 
claims folder.  The first is a treatment record, dated June 
14, 2005, from the veteran's medical doctors at the VA 
Medical Center in Cincinnati.  The other is a June 9, 2005 
treatment record of when the veteran was seen in the Mental 
Health clinic by a doctor.  These two treatment records and 
possibly other VA outpatient records, dated after the most 
recent April 5, 2005 progress note of record, are not 
currently associated with the claims file.  Because the Board 
has identified potentially outstanding VA records pertinent 
to his claim, VA must undertake efforts to acquire such 
documents.

Additionally, the November 2005 Supplemental Statement of the 
Case references the June 14, 2005 treatment record in which 
the veteran reported that he is awaiting a decision from the 
Social Security Administration (SSA).  If a SSA decision has 
been made, a copy of such decision and the evidence it is 
based on should be associated with the veteran's claims 
folder.  As a part of the duty to assist, VA must make as 
many requests as necessary to obtain the relevant records 
from another Federal department or agency.  38 C.F.R. 
§ 3.159(c)(2); see also 38 U.S.C.A § 5103A(b), (c) (West 
2002); Woods v. Gober, 14 Vet.App. 214, 222 (2000) (stating 
that VA has a duty to attempt to secure a claimant's SSA 
records if the claimant asserts that such records would be 
relevant to his claim).

Adjudication of the issue of entitlement to an earlier 
effective date for the award of an initial rating for PTSD is 
deferred pending completion of the action requested below. 

Accordingly, the case is REMANDED for the following action:

1.   Obtain all of the veteran's 
treatment records and progress reports 
from April 2005 until present located at 
the VA Medical Center in Cincinnati, Ohio 
or any other VA facility where the 
veteran received treatment.  If no 
records are available, the claims folder 
must indicate this fact.

2.  Contact the veteran and ask him if 
the Social Security Administration (SSA) 
has made a decision on his claim with 
that agency.  If SSA has made a decision, 
obtain a copy that decision and the 
evidence it is based upon so it can be 
associated with the veteran's claims 
folder.  If no records are available, the 
claims folder must indicate this fact.

3.  Thereafter, readjudicate the issues 
on appeal and consider all evidence 
received since issuance of the most 
recent Supplemental Statement of the 
Case.  If any benefit sought is not 
granted, the veteran should be furnished 
an appropriate Supplemental Statement of 
the Case and be provided an opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


